IN THE COURT OF APPEALS OF TENNESSEE
                       MIDDLE SECTION AT NASHVILLE




CHARLES G. KEY,                           )
                                          )
       Plaintiff/Appellant,               )
                                          )       Appeal No.
                                          )       01-A-01-9605-CH-00219
VS.                                       )
                                          )       Davidson Chancery
                                          )       No. 94-3250-II
EDWIN B. RASKIN COMPANY,                  )

       Defendant/Appellee.
                                          )
                                          )
                                                                       FILED
                                                                        January 8, 1997
                     ORDER ON PETITION TO REHEAR
                                                                      Cecil W. Crowson
                                                                     Appellate Court Clerk
              The appellant has filed a Petition to Rehear which we have considered

and decline to grant. It is, therefore, ordered that the Petition to Rehear is overruled

at the cost of the appellant.

              ENTER this _____ day of January, 1997.




                                          __________________________________
                                          SAMUEL L. LEWIS, JUDGE



                                          __________________________________
                                          BEN H. CANTRELL, JUDGE



                                          ________________________________
                                          WILLIAM C. KOCH, JR., JUDGE